October 18, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
   EPCO HOLDINGS, INC. AND ENTERPRISE PRODUCTS OPERATING, LLC,
                             Appellants

NO. 14-10-01226-CV                        V.

  CHICAGO BRIDGE AND IRON COMPANY AND HOWE-BAKER ENGINEERS,
                                  LTD., Appellees
                              ____________________
     This cause, an appeal from the judgment in favor of appellees, Chicago Bridge and
Iron Company and Howe-Baker Engineers, Ltd., signed November 22, 2010, was heard
on the transcript of the record. We have inspected the record and find the trial court erred
by dismissing appellants’, Epco Holdings, Inc. and Enterprise Products Operating, LLC,
claims related to the design of the catwalks. We therefore order that the portions of the
judgment that dismiss appellants’ claims related to the design of the catwalks are
REVERSED and ordered severed and REMANDED for proceedings in accordance with
this court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order the parties to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.